Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (JP 2007-064673A, see English translation attached here).
Regarding claim 1, Kimura et al. (hereafter Kimura) at fig. 1-2 and 16-17 discloses an electrical characteristics inspection tool comprising: a flexible sheet [17]; a through electrode [18] having a recess [from bottom surface of 17] that is recessed from one surface of the flexible sheet; and a conductive elastomer [16] disposed in the recess of the through electrode. 
Regarding claim 2, Kimura at fig. 1-2 and 16-17 discloses the conductive elastomer protrudes [as shown] from the one surface [bottom surface of 17 as shown] of the flexible sheet. 
Regarding claim 3, Kimura at fig. 1-2 and 16-17 discloses the conductive elastomer is recessed from the one surface of the flexible sheet. 
[from top surface of 15 as shown] from the other surface of the flexible sheet. 
Regarding claim 5, Kimura at fig. 1-2 and 16-17 discloses the surface of the recess of the through electrode is covered with a metal plating film [metal layers]. 
Regarding claim 6, Kimura at fig. 1-2 and 16-17 discloses attaching the probe therefore discloses an electrical characteristics inspection method comprising; a pasting step of pasting, on an electrode surface of an inspection object, an inspection probe sheet including a flexible sheet, a through electrode having a recess that is recessed from one surface of the flexible sheet, and a conductive elastomer disposed in the recess of the through electrode to bring the conductive elastomer into contact with the electrode of the inspection object; and an inspection step of pressing a probe against the through electrode from the other surface of the flexible sheet, and inspecting electrical characteristics [see abstract]. 
Regarding claim 7, Kimura at fig. 1-2 and 16-17 discloses attaching the probe to the inspection object therefore discloses the electrical characteristics inspection method according to claim 6, further comprising a peeling step of peeling the inspection probe sheet from the inspection object after the inspection step. 
Regarding claim 8, Kimura at fig. 1-2 and 16-17 discloses attaching the probe therefore discloses the electrical characteristics inspection method according to claim 6, wherein the inspection object is a semiconductor device [semiconductor integrated circuit]. 
[semiconductor integrated circuit]. 
Regarding claim 10, Kimura at fig. 1-2 and 16-17 discloses the through electrode surface and the side surface of the recess formed on the one surface of the flexible sheet are coated with a metal plating film [metal layers].
Regarding claim 11, Kimura at fig. 1-2 and 16-17 discloses the depth of the recess is 20% or more and 80% or less of the thickness of the flexible sheet [due to thickness of 18 inside the 17]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claims 1, 5 and 9-10 above, and further in view of Inoue et al. (WO 03/015155 A1, see English translation attached here) and Akahori (JP 2006-90772 A, see English translation attached here).
Regarding claims 12-15, Kimura discloses all the elements including the cross-sectional area of the through electrode. Kimura is silent about the cross-sectional area [toward 28] from the one surface to the other surface of the flexible sheet. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify the shape of through electrode, in order to obtain advantages that Inoue have to offer. 
Regarding claim 16, Kimura discloses all the elements including the conductive elastomer includes conductive particles dispersed in an elastic resin. From last two paragraph at page 6, it appears that the protrusion height of the conductive elastomer is 50% or more and 400% or less of the conductive particles, is an obvious possible modification from the teaching of Kimura, in order to obtain same advantages that Kimura have to offer.
Regarding claims 17-18, Kimura discloses all the elements including the electrode of the inspection object. Kimura is silent about said inspection object has a bump, and wherein the depth of the recess of the conductive elastomer is 10% or more and 90% or less of the bump height. Akahori at least at fig. 1 and 3 in similar environment discloses the inspection object [102] has a bump [103], and wherein the depth of the recess of the conductive elastomer [105/201] is 10% or more and 90% or less of the bump height [comparing portion of 103 with portion of conductive elastomer]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective date to modify elastomer of Kimura as taught by Akahori, in order to obtain advantages that Akahori have to offer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2021

/PARESH PATEL/Primary Examiner, Art Unit 2868